Wiswell, J.
In tbe trial of tbis case, an indictment alleging a single sale of intoxicating liquors, after tbe arguments for tbe respondent and tbe State bad been concluded, tbe justice presiding allowed tbe county attorney, against tbe respondent’s objection, to call a witness to testify to tbe place where tbe sale bad been made, *118about which there had been no testimony up to that time. To this proceeding the respondent takes exception.
This is a matter entirely within the discretion of the presiding justice. Whenever in his opinion the occasion requires it, he may vary the ordinary order of procedure and at any stage of the trial permit evidence to be offered which had been omitted through inadvertence, or which had not before come to the knowledge of counsel. Nor is the exercise of this discretion subject to revision on exceptions. McDonald v. Smith, 14 Maine, 99; Ruggles v. Coffin, 70 Maine, 468.
It is argued in support of the exceptions that, by allowing the evidence to be introduced at that time in the trial, the respondent was left without an opportunity to introduce evidence in rebuttal, and his counsel without an opportunity to comment upon this testimony. If either had been desired, it should have been asked for; and it is safe to assume that such a request would have been readily granted.

Exceptions overruled.